Citation Nr: 1029945	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  08-16 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been received to reopen 
service connection for low back disability. 


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel






INTRODUCTION

The Veteran had active service from August 28, 1975 to October 2, 
1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.  

The Veteran failed to report for his requested Board hearing 
which was scheduled for June 2010.  His request for a Board 
hearing therefore is considered withdrawn.  38 C.F.R. § 20.704(d) 
(2009). 

The record shows the Veteran was issued a statement of the case 
in April 2009 addressing the issues of entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for multiple 
sclerosis and entitlement to service connection for multiple 
sclerosis.  No further communication from the Veteran or any 
representative as to either issue was thereafter received.  The 
Board accordingly will address only the matter listed on the 
title page of this decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

In seeking to reopen service connection for low back disability, 
the Veteran contends, as he has for a number of years, that after 
service in 1975 or 1976 he sought treatment at the VA Medical 
Center (VAMC) in Vancouver, Washington.   No records from that 
facility are on file.

The record shows that the Veteran's claims files were lost at one 
point, requiring the rebuilding of his claims folders in January 
1998.  The records now in the claims files show that the RO 
submitted a request for records to the Vancouver facility in 
October 1975, and was informed by the facility that the Veteran 
had been followed for ambulatory care only.  In January 1998 the 
RO sent a request to the Portland VAMC for any records, to 
include from the Vancouver facility.  (The Vancouver facility is 
now a separate campus of the Portland VAMC.)  In February 1998 
the Portland facility responded that it had no records for the 
Veteran.  There is no indication that the RO has at any point 
attempted to contact the Vancouver facility directly to obtain 
records for the Veteran, and the record does not document why the 
Portland VAMC would necessarily have the Vancouver facility's 
records, given that they are both active campuses located miles 
apart.

In seeking to reopen his claim, the Veteran himself attempted to 
obtain his treatment records by submitting a request to the 
Portland facility for his records.  That facility responded in 
January 2007 that records for the Veteran were retrievable, but 
had been transferred to the Sierra Nevada Health Care System 
(HCS) in 1997.  There is no indication that the RO has sought to 
obtain any VA records from that source.

VA is on constructive notice of VA-generated documents that could 
reasonably be expected to be part of the record.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In claims to reopen, VA's 
duty to assist extends to requesting VA treatment records.  
38 C.F.R. § 3.159(c) (2009).  Given that the Veteran's claims 
folders were at one point misplaced, and as the record does not 
document adequate efforts to obtain records generated by the 
Vancouver VAMC or held by the Sierra Nevada HCS, the Board finds 
that remand to obtain any records for the Veteran in the 
possession of those sources is necessary.

Accordingly, this case is REMANDED to the RO for the following 
actions:

1.  The RO should contact the Veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, VA 
and private who may possess additional 
records pertinent to the claim on appeal.  
With any necessary authorization from the 
appellant, the RO should attempt to obtain 
and associate with the claims files any 
medical records identified by the Veteran 
which have not been secured previously.  In 
any event, the RO should attempt to obtain 
records for the Veteran from the Vancouver, 
Washington VAMC and the Sierra Nevada HCS 
for 1975 to the present.  If records from 
those sources are not available, this must 
be documented in the record.

2.  If the RO is unsuccessful in obtaining 
any medical records identified by the 
Veteran, it should inform the appellant and 
his representative of this and ask them to 
provide a copy of the outstanding medical 
records.   

3.  The RO should then readjudicate the 
issue on appeal.  If the benefit sought on 
appeal is not granted in full, the RO must 
issue a supplemental statement of the case, 
and provide the Veteran and his 
representative an opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the case 
and the period for submission of additional information or 
evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) has 
expired, if applicable, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  The Veteran and his representative have the 
right to submit additional evidence and argument on the matter 
the Board has remanded to the RO.  Kutscherousky v. West,  12 
Vet. App. 369 (1999).  



This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

